Title: From George Washington to Colonel Theodorick Bland, 13 October 1779
From: Washington, George
To: Bland, Theodorick


        
          Dr Sir
          Head Quarters West-point 13th Octbr 1779.
        
        I have been favored with your letters of the 22d & 23 of last month with their several inclosures, a few days since.
        The means you have used to prevent the desertions of the Convention troops, and to recover such as had made their escape, ⟨are⟩ perfectly agreeable: and I am glad your attention has checked a practice attended with so very few advantages. In your late transaction with Major General Philips, I cannot but approve the spirit of your conduct.
        It is to be hoped from the system which you have established at Charlottes ville, that in future less application will be necessary for the discharge of its several duties; and that you will have more leisure to attend to the re-establishment of your health. Should you be of opinion, that the command can be properly executed, by any officer now present, I shall have no objection to your retiring for some time for the purpose of health and relaxation. In this case, I wish you to give such instructions as may obviate any inconveniencies that may be likely to arise in your absence. If you could visit it, in the intermediate time, it would be still more likely to continue things, in the good order which you have established.
        With respect to your resignation, if you are determined on the step—I must refer you to Congress. Were I to speak my wishes on the occasion, they would be for your remaining in the service.
        I have considered the application from the German Pastor, but do

not think it expedient at this time to indulge him in his request. If he prefers America, with a little patience, he may have it in his power to settle to advantage. I am Dr Sir your obedient and most hble servt
        
          Go: Washington
        
      